Citation Nr: 0738805	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 21, 
2002, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent disability 
rating for tinnitus, effective August 21, 2002.  The veteran 
testified before the Board in April 2007.  

At that hearing, the veteran also offered evidence on the 
issues of entitlement to service connection for left ear 
hearing loss and entitlement to an increased rating or right 
ear hearing loss.  However, review of the claims folder 
demonstrates that an appeal on those issues has not been 
perfected.  Therefore, that testimony is considered a new 
claim and is referred to the RO for the appropriate action.


FINDING OF FACT

The veteran's initial claim for service connection for 
tinnitus was filed at the RO on August 21, 2002, more than 
one year after his separation from active service.  There is 
no informal or formal claim, or written intent to file a 
claim for service connection for tinnitus, prior to August 
21, 2002.    


CONCLUSION OF LAW

The criteria for an effective date earlier than August 21, 
2002, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2007).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).    

The veteran filed his claim for service connection for 
tinnitus on August 21, 2002, more than one year after his 
separation from active service in June 1969.  Where a claim 
has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b).  Here, the veteran's records demonstrate that he 
complained of tinnitus as early as 1975.  Thus, the later 
date is the date the claim was received by VA.  However, it 
is significant that while the disability in this case may 
have existed for many years, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).   

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
tinnitus, was filed prior to August 21, 2002, the Board finds 
no evidence of there being such a claim.  The evidence shows 
that the veteran filed a claim for service connection for 
bilateral hearing loss in July 1969, but there was no mention 
of tinnitus in that claim.  The veteran then complained of 
ringing in his ears at a March 1975 VA examination but did 
not file a formal claim for service connection for tinnitus 
at that time.  In this case, the only cognizable date that 
could serve as a basis for the award of service connection 
for tinnitus is the date of receipt of the veteran's claim on 
August 21, 2002.  There is no legal entitlement to an earlier 
effective date.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date and that claim must be denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and March 
2006; a rating decision in February 2003; a statement of the 
case in February 2004; and a supplemental statement of the 
case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  




ORDER

An effective date earlier than August 21, 2002, for the award 
of service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


